A writ of error made returnable to a day different from the return day fixed by statute as the day on which the term commences, dismissed.The writ of error bore date January 20th, 1862. It was on its face made returnable on the second Monday of December next after its date, when it should have been the first Monday of that month, which is by law the day on which the terms of this court commence each year.Messrs. Lander and Carlisle, for the plaintiff in error ; no opposite counsel appearing nor having entered their appearance of record.